United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.G., Appellant
and
DEPARTMENT OF THE ARMY,
UNITED STATES MILITARY ACADEMY,
West Point, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0134
Issued: January 28, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 2, 2020 appellant filed a timely appeal from an October 20, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish greater than four
percent permanent impairment of the right middle finger, for which he previously received a
schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 18, 2010 appellant, then a 58-year-old maintenance mechanic, filed a traumatic
injury claim (Form CA-1) alleging that on that date he fractured his right middle finger when a
three-inch steel pipe that he was loading onto a rack at work slipped and fell on to his right hand.
He stopped work on the date of injury, returned to full-time, limited-duty work on March 24, 2010,
and was released to full-time, full-duty work on May 13, 2010. On April 27, 2010 OWCP
accepted appellant’s claim for comminuted fracture of the third distal phalanx.
On March 15, 2011 appellant filed a claim for compensation (Form CA-7) for a schedule
award.
OWCP, in an August 8, 2011 development letter, requested that appellant submit a medical
report from his attending physician, which addressed whether he had reached maximum medical
improvement (MMI) and, if so, to evaluate permanent impairment in accordance with the standards
of the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides).2 It afforded him 30 days to submit the requested information. No
additional evidence was received.
By decision dated February 6, 2012, OWCP denied appellant’s schedule award claim,
finding that he had not established permanent impairment of a scheduled member or function of
the body in accordance with the A.M.A., Guides. It noted that he had not submitted medical
evidence in response to its August 8, 2011 development letter.
On February 27, 2012 appellant requested reconsideration.
By decision dated March 6, 2012, OWCP denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
OWCP thereafter received medical evidence, including reports dated November 26, 2012
through February 4, 2014, by Dr. Surinder P. Jindal, an attending Board-certified neurologist, who
addressed appellant’s right middle finger and right hand conditions.
By decision dated March 4, 2014, OWCP again denied appellant’s schedule award claim,
finding that the medical evidence of record was insufficient to establish permanent impairment of
a scheduled member or function of the body as a result of his accepted March 18, 2010
employment injury. It noted that Dr. Jindal had failed to provide a permanent impairment rating
based on the sixth edition of the A.M.A., Guides.
On April 28, 2014 appellant requested reconsideration.
By decision dated May 7, 2014 decision, OWCP denied appellant’s request for
reconsideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

2

A.M.A., Guides (6 th ed. 2009).

2

On August 23, 2016 appellant resubmitted a copy of his March 15, 2011 Form CA-7 claim.
In response, OWCP, by development letter dated September 2, 2016, again advised appellant of
the type of medical evidence needed to establish his schedule award claim. It afforded him 30
days to submit the requested evidence.
OWCP received an additional report dated by Dr. Jindal who continued to note appellant’s
right middle finger and hand conditions.
In an October 5, 2016 decision, OWCP continued to deny appellant’s schedule award claim
as the medical evidence of record failed to provide a permanent impairment rating based on the
A.M.A., Guides.
On October 17, 2016 and February 6, 2017 appellant again requested reconsideration.
By decisions dated January 13 and February 24, 2017, OWCP denied appellant’s requests
for reconsideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
OWCP subsequently received an additional report dated July 5, 2019 by Dr. Jindal.
Dr. Jindal noted that he examined appellant on June 5, 2019. He diagnosed displaced fracture of
the right middle finger distal phalanx. Dr. Jindal used the range of motion (ROM) rating method
found in the sixth edition of the A.M.A., Guides and determined that appellant had two percent
permanent impairment of his right middle finger. He also determined that appellant had 20 percent
“regional impairment” due to loss of use of his right hand due to his right middle finger fracture
of the distal phalanx.
On November 19, 2019 Dr. Morley Slutsky, a Board-certified occupational medicine
physician, serving as a district medical adviser (DMA), reviewed a statement of accepted facts
(SOAF) and the medical record, including Dr. Jindal’s July 5, 2019 findings and
electromyogram/nerve conduction velocity (EMG/NCV) studies of the right wrist which were
performed on June 23, 2017. He determined that appellant had three percent permanent
impairment of his right upper extremity under the sixth edition of the A.M.A., Guides. Utilizing
the diagnosis-based impairment (DBI) rating method, the DMA determined that the most
impairing diagnosis for appellant’s right middle finger was fracture of the distal phalanx, which
was a class of diagnosis (CDX) of 1 with a default value of C or six percent permanent impairment.
He noted that Dr. Jindal found two percent permanent impairment of the right middle finger due
to loss of ROM and 20 percent permanent impairment of the right upper extremity despite the
absence of documented valid ROM measurements and calculations in support of his impairment
ratings. The DMA advised that digit impairment was the correct level of impairment as only one
digit was involved and this did not extend into the hand. He related that he did not have a copy of
Dr. Jindal’s June 5, 2019 clinical note in which he used his examination findings of appellant’s
right middle finger to rate permanent impairment of the finger. The DMA requested to review
Dr. Jindal’s June 5, 2019 report. He applied Table 15-2 to determine that appellant had six percent
impairment of the middle finger. The DMA then determined, based on Table 15-12, that the six
percent right middle finger impairment rating converted into one percent permanent impairment
of the right upper extremity. The DMA assigned a grade modifier for functional history (GMFH)
of 1 under Table 15-7 on page 406 because appellant was still symptomatic. He assigned a grade
modifier for physical examination (GMPE) of 1 under Table 15 -8 on page 408 based on his

3

examination findings. The DMA indicated that a grade modifier for clinical studies (GMCS) was
not applicable as clinical studies were used to establish the diagnosis. Using the net adjustment
formula (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX), he calculated that appellant had a net
adjustment of (1-1) + (1-1) + (1-1) = 0, which resulted in a grade C or one percent permanent
impairment of the right middle finger. The DMA also provided an impairment rating for
appellant’s preexisting nonwork-related right carpal tunnel syndrome (CTS), explaining that the
preexisting condition affected his right upper extremity permanent impairment. He determined
that he had two percent permanent impairment of his right upper extremity due to CTS. The DMA
referred to Table 15-23 (Entrapment/Compression Neuropathy Impairment) on page 449, and
assigned a grade modifier 1 for GMFH, GMPE, and GMCS. He averaged the grade modifiers to
find a default value of two percent. The DMA noted that a QuickDASH score was not performed
as appellant had mild findings and, thus, had a mild functional score. He concluded that appellant
had two percent permanent impairment of his right upper extremity. The DMA utilized the
Combined Values Chart on page 604 to combine the one percent impairment rating for a fractured
right middle finger and two percent impairment rating for CTS and concluded that appellant had
three percent permanent impairment of his right upper extremity. He advised that appellant had
reached MMI on July 5, 2019, the date of Dr. Jindal’s impairment evaluation.
OWCP, in a December 10, 2019 letter, requested that Dr. Jindal review Dr. Slutsky’s
findings and provide an addendum report.
In reports dated December 16, 2019, February 27, and March 26, 2020, Dr. Jindal
discussed examination findings and provided clinical impressions of neuropathic myofascial pain,
paresthesia, and fracture of distal phalanx of right middle ﬁnger.
On May 8, 2020 DMA Dr. Slutsky reviewed Dr. Jindal’s June 5, 2019 and February 27
and March 26, 2020 reports and noted that there was no significant change in the clinical findings
in these three evaluations. He determined that, based on the DBI method, appellant’s right middle
finger fracture of the distal phalanx was a CDX of 1 with a default value of C or four percent
permanent impairment. The DMA noted that this was a change from his prior finding of six
percent permanent impairment because he had accidently read the wrong column in Table 15-2 on
page 393 for appellant’s diagnosis. Using Table 15-12 on page 421, he converted the four percent
right middle finger impairment to one percent impairment of the right upper extremity. The DMA
reiterated why Dr. Jindal’s two percent right middle finger permanent impairment rating due to
loss of ROM and 20 percent permanent impairment of the right upper extremity were not
acceptable under the A.M.A., Guides. He reiterated his prior calculations based on a diagnosis of
preexisting nonwork-related right CTS and concluded that appellant had two percent right upper
extremity permanent impairment. The DMA again used the Combined Values Chart on page 604
to combine the one percent right middle finger impairment rating and two percent impairment
rating for CTS and concluded that appellant had three percent permanent impairment of his right
upper extremity. He determined that appellant reached MMI on June 5, 2019, the date of
Dr. Jindal’s impairment evaluation.
By decision dated October 20, 2020, OWCP granted appellant a schedule award for four
percent permanent impairment of the right middle finger. The award ran for one week from June 5
through 11, 2019 and was based on the May 8, 2020 impairment rating of DMA Dr. Slutsky.

4

LEGAL PRECEDENT
It is the claimant’s burden of proof to establish permanent impairment of a scheduled
member or function of the body as a result of an employment injury.3
The schedule award provisions of FECA 4 and its implementing regulations 5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants.
Through its implementing regulations, OWCP adopted the A.M.A., Guides as the appropriate
standard for evaluating schedule losses. 6 As of May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2009).7 The Board has approved the use
by OWCP of the A.M.A., Guides for the purpose of determining the percentage loss of use of a
member of the body for schedule award purposes. 8
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.9 Under the sixth edition, the evaluator
identifies the CDX, which is then adjusted by grade modifiers of GMFH, GMPE, and GMCS. 10
The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).11
Regarding the application of ROM or DBI impairment methodologies in rating permanent
impairment of the upper extremities, FECA Bulletin No. 17-06 provides:
“As the [A.M.A.,] Guides caution that if it is clear to the evaluator evaluating loss
of ROM that a restricted ROM has an organic basis, three independent
measurements should be obtained and the greatest ROM should be used for the
3

See T.H., Docket No. 19-1066 (issued January 29, 2020); D.F., Docket No. 18-1337 (issued February 11, 2019);
Tammy L. Meehan, 53 ECAB 229 (2001).
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

7

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5.a (March 2017).
8

P.R., Docket No. 19-0022 (issued April 9, 2018); Isidoro Rivera, 12 ECAB 348 (1961).

9

Supra note 2 at page 3, section 1.3(a).

10

Id. at 494-531.

11

Id. at 411.

5

determination of impairment, the CE [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify: (1) the methodology used by the rating physician (i.e., DBI
or ROM) and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,]
Guides identify a diagnosis that can alternatively be rated by ROM. If the [A.M.A.,]
Guides allow for the use of both the DBI and ROM methods to calculate an
impairment rating for the diagnosis in question, the method producing the higher
rating should be used. (Emphasis in the original.)
“If the rating physician provided an assessment using the DBI method and the
[A.M.A.,] Guides allow for use of ROM for the diagnosis in question, the DMA
should independently calculate impairment using both the ROM and DBI methods
and identify the higher rating for the [claims examiner] CE.
“If the medical evidence of record is not sufficient for the DMA to render a rating
on ROM where allowed, the DMA should advise as to the medical evidence
necessary to complete the rating. However, the DMA should still render an
impairment rating using the DMA method, if possible, given the available
evidence.”12
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with OWCP’s DMA providing rationale
for the percentage of impairment specified.13
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish greater than four
percent permanent impairment of the right middle finger for which he previously received a
schedule award.
In support of his schedule award claim, appellant submitted a July 5, 2019 report from
Dr. Jindal who noted that he examined appellant on June 5, 2019 and found two percent permanent
impairment due to a diagnosis of displaced fracture of the right middle finger distal phalanx under
the ROM methodology set forth in the sixth edition of the A.M.A., Guides and 20 percent
permanent impairment of the right upper extremity due to loss of use of his right hand.
OWCP properly routed Dr. Jindal’s report to its DMA, Dr. Slutsky.14 In a November 19,
2019 report, he utilized the DBI rating method and found that the most impairing diagnosis for
12

FECA Bulletin No. 17-06 (May 8, 2017).

13

See supra note 7 at Chapter 2.808.6(f) (March 2017); see D.J., Docket No. 19-0352 (issued July 24, 2020).

14

Id.

6

appellant’s right middle finger was fracture of the distal phalanx, which was a CDX of 1 with a
default value of C or six percent permanent impairment. Utilizing Table 15-12 on page 421 (39194), the DMA converted the six percent right middle finger impairment rating into one percent
permanent impairment of the right upper extremity. He assigned grade modifiers and applied the
net adjustment formula and found a net adjustment of zero, resulting in no movement from the
default value of C and corresponding to a one percent right middle finger permanent impairment.
The DMA explained that Dr. Jindal’s two percent ROM impairment rating for the right middle
finger and 20 percent impairment for the right upper extremity were improper as he failed to
document valid ROM measurements and provide calculations and rationale to support his
impairment ratings. He noted that digit impairment was the correct level of impairment as only
one digit was involved and this did not extend into the hand. The DMA requested to review
Dr. Jindal’s June 5, 2019 clinical note. He also found that appellant had two percent permanent
impairment of his right upper extremity due to his preexisting nonwork-related CTS demonstrated
on the June 23, 2017 EMG/NCV study. The DMA explained that he rated this condition because
it affected his right upper extremity permanent impairment. He assigned grade modifiers and
applied the net adjustment formula and found a net adjustment of zero, resulting in no movement
from the default value of C and corresponding to two percent permanent impairment due to right
CTS. The DMA referred to the Combined Values Chart on page 604 and determined that appellant
had a combined three percent permanent impairment of his right upper extremity.
In a May 8, 2020 supplemental report, the DMA reviewed additional reports by Dr. Jindal,
including his missing June 5, 2019 report, and found no significant change in Dr. Jindal’s clinical
findings. He again utilized the DBI method under Table 15-2 on page 393, and determined that
appellant’s right middle finger fracture of the distal phalanx was a CDX of 1 with a default value
of C or four percent permanent impairment of the right middle finger. The DMA related that his
four percent impairment rating differed from his prior six percent right middle finger impairment
rating because he had accidently read the wrong column in Table 15-2 for appellant’s diagnosis.
The Board finds that the DMA’s opinion constitutes the weight of the medical evidence
with respect to the permanent impairment of appellant’s right middle finger because he properly
applied the appropriate standards of the A.M.A., Guides.15 Thus, appellant has not met his burden
of proof.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased permanent impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish greater than four
percent permanent impairment of the right middle finger for which he previously received a
schedule award.

15

See O.F., Docket No. 19-0986 (issued February 12, 2020); M.C., Docket No. 15-1757 (issued March 17, 2016)
(the DMA’s opinion constituted the weight of the medical evidence as his report was the only one of record that
demonstrated a proper application of the A.M.A., Guides).

7

ORDER
IT IS HEREBY ORDERED THAT the October 20, 2020 decision of the Off ice of
Workers’ Compensation Programs is affirmed.
Issued: January 28, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

